Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 Response to Amendment
	This office action in response to the amendment filed on 1/7/2021. Currently claims 1-2, 4-18 and 20-21 are pending.

Response to Arguments
Applicant’s arguments, see pg. 5, filed 1/7/2021, with respect to the previous rejection of claims  2 and 21 rejected under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejections of claims 2 and 21 rejected under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pgs 5-8, filed 1/7/2021, with respect to the rejection(s) of claim(s) 1-2, 4-10, 12-18 and 20-21 rejected as being unpatentable over Nobis in view of Carter in view of LaBombard have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
While, overall applicant’s amendments and arguments render most of the arguments moot, there is one rational applicant presents in the arguments which is not persuasive and is relevant to the current rejection (even though mostly different prior art is being used). Therefore, to help advance prosecution this argument will be addressed.
One crux of applicant’s arguments appears to rest on the assertion that laparoscopic procedures and endoscopic procedures are separate fields of prior art and that including elements that allow viewing of surgery makes the primary reference of Nobis change from laparoscopic procedure to an endoscopic procedure which destroys the intended function of the Nobis. Applicant argues that Nobis (the primary reference) belongs to laparoscopic surgery while Carter (a secondary reference) belongs to non-invasive transoral endoscopic procedure which would not be a field one of ordinary skill would consider.
As applicant argues:
“Applicant acknowledges that endoscopes are known in the medical arts, but it is unclear why or how one of ordinary skill in the art would modify the minimally invasive laparoscopic procedure of Nobis with the non-invasive transoral insertion of an endoscope (120) of Kraemer” Kraemer refers to part of the disclosure of Carter. [see pg. 6 of applicant’s arguments received on 1/7/2021… hereafter referred to as applicant’s arguments]



As applicant argues:
“It is further unclear why or how one of ordinary skill in the art would modify the elongated shaft (12) and articulating distal end (13) of Nobis by turning it into an endoscope with the lens of either LoBombard or Lucey. Any such modification would destroy the intended function of Nobis because the elongated shaft (12) is not an endoscope and the articulating distal end (13) has to have an open distal end to receive the distal end (23) of the shaft (22). [see pg. 7 of applicant’s arguments]

While, overall these arguments are persuasive based on the amended language and other reasons discussed by applicant’s arguments. The crux of this specific argument is not persuasive. First the procedures taught by Carter (and Kraemer through dependency) are to invasive procedures as the device is placed into the body to fasten tissue [see abstract of Cater which states: “The device further comprises a fastener director that directs a fastener into the stomach tissue along a path that is devoid of any deviations or bends greater than 45 degrees.”] Secondly, and more importantly with respect to the new prior art rejection, laparoscopic procedures are often considered a type of endoscopic procedure and both belong to minimally invasive surgery. For example, Dachs et al (US 20210137627) hereafter known as Dachs and used solely to show the state of the prior art states in para 11: 
“Traditional forms of minimally invasive surgery include endoscopy.  One of the more common forms of endoscopy is laparoscopy”. 

Additionally, applicant’s own specification seems to support the overlap between laparoscopic and endoscopic methods as para 2 of applicant’s specification received on 8/20/2019 states:
“The present invention generally relates to surgical methods and devices, and more specifically to laparoscopic and/or any endoscopic related surgical interventions”. 

Thus, one of ordinary skill would consider prior art that discloses endoscopic elements and procedures when evaluating laparoscopic surgery procedures as they are related to similar specific surgery methods. 
Finally, following this logic, including features to provide viewing does not by itself destroy the function of connecting an interchangeable tool to the distal portion. Also if modifying a laparoscopic tool to include visualizing components endoscopic destroys the function of a laparoscopic tool, how can tools such as applicant’s own invention belong to both laparoscopic and endoscopic surgery? Thus, this specific rational is not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, 12, 14-18 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobis et al (US 20110087265) hereafter known as Nobis view of Ademovic et al (US 5049070) hereafter known as Ademovic.


Nobis discloses:
A method of deploying an elongated unit in a body cavity for connecting an interchangeable tool to a distal portion of a slender shaft [see para 26 in particular “The following describes one method for attaching the end effector (30) to the shaft (22)” and see Fig. 1… please note that element 6 and 2 are to tissue walls of which the elongate unit (elements 12 and 13), the slender shaft (element 22), the distal end of the slender shaft (elements 23 and 40), and the interchangeable tool (element 30) are all shown in Fig. 1 as being positioned inside the tissue walls], said method comprising:
Protruding a distal portion of said elongated unit into said body cavity [see Fig 1 in particular see elements 12 and 13 … positioned inside the boundaries of elements 6 and 2 which represent tissue walls]
maneuvering said elongated unit in a 3D coordinate system to align said interchangeable tool with an entry location where said distal portion of said slender shaft emerges into said body cavity [see Fig. 1…. Element 13 is an elongate unit which as the figure shows is positioned in the body cavity (space between elements 2 and 6) and it aligns the interchanable tool (element 30) with an entry location (element 8); Also as shown in this figure the distal portion of the slender shaft (element 23) is inside the body cavity as the shaft is positioned between element 2 and 6 … also see para 30 in particular “The distal end (13) may be articulated to facilitate orientation between the proximal end (31) of the end effector (30) and the attachment mechanism (40)”]
connecting said interchangeable tool to said distal portion of said slender shaft [see para 30 “The end effector (30) is loading ex vivo into the distal end (13) of the loader (10)” and Fig. 1. As indicated, the end effector is already inside the interchangeable tool before the protruding the elongated unit into the body. Thus, when the elongated unit is positioned into the body, the interchangeable tool is connected as well]., 
However, Nobis fails to disclose any use of an endoscope and fails to disclose visualizing, with an endoscope having an angled lens disposed in said elongated unit proximal of said distal portion of said elongated unit, at least one of said protruding, said maneuvering, and said connecting.
Ademovic discloses placing a camera [see Fig. 2 element 122 of Ademovic] connected with lenses [see Fig. 2 elements 159, 158 and 154 of Ademovic] and an angled lens [see Fig. 2 element 152 of Ademovic] and a fiber optic light [see Fig. 2 element 156 of Ademovic] that all together make up an endoscope positioned within an elongated unit [see Fig. 2 element 104 which is the unit] with the angled lens positioned proximal to a distal portion of Ademovic’s elongate unit [see Fig. 2 of Ademovic which shows element 152 (the angled lens) positioned proximally to element 116 ( the distal portion of the elongate body)] for the purpose of real time viewing of the workspace of a distal tool (element performing surgery) on the distal portion [see Col. 2 lines 3-15 of Ademovic in particular “The light source and objective element are oriented such that the tool and work site are both illuminated to permit examination through the video imaging device for real-time viewing or for recording and playback at a later time.”] in the analogous art of endoscopic surgery [see abstract of Ademovic … “A dental instrument (2) for use on a work area within a patient's mouth including controls for a tool element (16)” and see Col. 1 lines 42-50… in particular see “The assignee of the present invention has developed an endoscope particularly adapted for use by dentists.”]
It would have been obvious to one having ordinary skill to modify Nobis to include an endoscope with an angled lens positioned inside Nobis’s elongate unit proximal to Nobis’s distal portion in a manner similarly to that disclosed by Ademovic so that a user can view the workspace and the tool on the distal portion in real-time which visualizes at least one of said protruding, maneuvering and connecting as claimed.


Regarding Claim 2: 
The method of claim 1 wherein said connecting said interchangeable tool to said distal portion of said slender shaft is reversible of said slender shaft [see transition from Fig. 2 to Fig. 3 of element 40 and 31, para 30 all from Nobis in particular “The actuator (53) is slid proximally to move the pin (41) to its unlocked position.  The distal end (23) of the instrument (20) is advanced into the proximal end (31) of the end effector (30) until the respective mating features of the instrument (20) and end effector (30) are engaged.  The actuator (53) may then be slid distally thus advancing the pin (41) to its locked position. The end effector (30) has now been attached in vivo to the instrument (20).” Which shows connecting the interchangeable tool with the elongate unit. Additionally para 31 of Nobis… in particular “After completing the surgical procedure, the end effector (30) may be detached from the shaft (22).” Explicitly discloses this attachment as being reversible as the two elements may be detached].


using a tool manipulator for introducing the interchangeable tool through the elongated unit and positioning said interchangeable tool eccentrically to a longitudinal axis of the elongated unit such that an inner passage of said interchangeable tool is being angled towards said distal end of said slender shaft.[see para 21 of Nobis… “The arm (15) is rigidly connected the handle (11) to facilitate grasping of the handle and rotational orientation of the articulated distal end (13) about the shaft (12) axis.  In this embodiment, the distal end (13) of the loader (10) comprises a tube opening at the distal tip (17).” and Fig. 1 of Nobis. The arm (element 15) is at least a tool manipulator that positions element 13 (part of the elongate unit) that includes the interchangeable tool (element 30). As shown in Fig. 1 and indicated in this section the arm positions the angle of the interchangeable tool eccentric to the longitudinal axis and towards the slender shaft (element 22) which is best shown by the movement arrows of element 13]. Furthermore, see Fig. 7 of Nobis which shows the interchangeable tool as having an inner passage (best shown as the section of space in which elements 41 and 22 sit). Therefore claim 4 is recited. As indicated in this Figure this inner passage is concentric to element 40 (part of the distal portion of said slender shaft) as recited in claim 5.


Regarding Claims 6 and 17, automatically executing said positioning via a surgical tool vectoring mechanism when said interchangeable tool is introduced into the body cavity through said elongated unit, the surgical tool vectoring mechanism being configured to alter a position of the distal end of said elongated unit after the interchangeable tool has While the engagement feature (16) may vary, in this embodiment a plurality of leaf springs provide an interference fit with the end effector (30) to frictionally hold the end effector in the tube.  In this embodiment, when the end effector (30) is loaded in the tube, the distal end (32) is positioned in the tube and the proximal end (31) extends from the tube opening (17).  This arrangement prevents the jaws of the end effector from opening.”… A leaf spring element is a vectoring mechanism as recited in claim 6 and is a spring as recited in claim 17].

Regarding Claim 7, comprising selectively executing said positioning by an operator [see Fig. 1 para 21 of Nobis.. “The arm (15) is rigidly connected the handle (11) to facilitate grasping of the handle and rotational orientation of the articulated distal end (13) about the shaft (12) axis.” The use of a hand manipulator is at least selectively executing and positioning by an operator]

Regarding Claims 8-10, Comprising predetermining an angle, using a constant angle and selectively determining an angle for said positioning of said interchangeable tool [see Fig. 1 of Nobis which shows using a predetermined angle of positioning,  using a constant angle for positioning, and selectively determining an angle after introducing  the interchangeable tool into the body cavity as broadly claimed]

Regarding Claim 12:

However, Nobis in view of Ademovic does not explicitly disclose housing the tool in a cartridge as claimed.
However, an alternative embodiment of Nobis teaches using a distal end that is connected via a bayonet and thus is at least a cartridge in the analogous art of surgery for the purpose connecting different sized tools [see para 22 of Nobis].
It would have been obvious to one having ordinary skill at the time of invention to further modify Nobis in view of Ademovic to have a bayonet connection as claimed by the alternative body of Nobis for the purpose of using a different sized end effector tool.



Regarding Claims 14 and 16:  Nobis in view of Ademovic teaches a plurality arms [see Fig. 6 and para 23 of Nobis… “The attachment mechanism (40) also comprises arms (42A, 42B) projecting distally from the distal end (44) of the shaft (22).  The arms are axially slideable relative the shaft (22) and are resiliently deflectable medially into the gap (46).  The arms each comprise a mating feature, which in this embodiment comprises a stepped lateral notch (43A, 43B).” ] these arms are on the distal end of the slender shaft as shown in Fig. 6 and as stated in the cited section these arms “deflect” and thus expand as recited in claim 14. Additionally they are at least slitted as recited in claim 16.

Simultaneously the shaft (22) advances axially into the end effector (30), and the tapered end (44) aligns the rib (32) to seat into the groove (45).  In both cases, the surgeon will feel a tactile "snap" indicating proper engagement.  Once fully seated in the end effector (30), the pin (41) may be slid to the locked position thereby attaching the end effector (30) to the instrument (20).  Once attached, the surgeon may pull the end effector from the loader (10), and the loader (10) may then be removed from the surgical field.”] discloses pulling end effector from the loader the which is interpreted as a retraction as claimed. 

Regarding Claim 18
Nobis in view of Ademovic discloses the invention substantially as claimed including all the limitations of claims 1, 4, 6 including a manual vectoring mechanism [see para 21 and element 16 of Nobis... leaf springs]
However, Nobis in view of Ademovic does not disclose an electronic or robotic action of the vectoring mechanism.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nobis in view Ademovic to include a robotic actuation, because absent unexpected results a robotic actuation is an automatic means to replace a manual activity with the same result as a manual activity [In reVenner, 262 F.2d 91,95, 120 USPQ 193, 194 (CCPA 1958)].




Regarding claim 21:
wherein said maneuvering includes pivoting said cartridge to align a proximal portion of said interchangeable tool with said entry location [As mentioned above in rejection to claim 12…. Fig. 1 element 8 of Nobis is the entry location. As shown in Fig. 1 of Nobis both the proximal and distal ends of the interchangeable tool are aligned with the entry location. Additionally, as mentioned in claim 12 above, para 22 discloses the cartridge as including a broadly disclosed  “bayonet connection” which understood to be inclusive of designs where some type of twisting motion connects elements together. This twisting is at least a pivoting as claimed].

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Nobis in view Ademovic as applied to claim 1 above and in further view of Yoon (US 5375588) hereafter known as Yoon.

However, Nobis in view of Ademovic does not disclose an external guiding template positioned outside the body cavity as claimed. Additionally, Nobis in view of Ademovic discloses the use of insufflation in surgery [see para 2 of Nobis “The insufflated cavity is generally under pressure and is sometimes referred to as being in a state of pneumoperitoneum.”]
Yoon teaches using a stabilizer member positioned outside with a plurality of openings [see Col. 4 lines 42-68 and Col. 5 lines 1-10] in the analogous art of laparoscopic surgery for the purpose of minimizing insufflation [see Col. 2 lines 14-18].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nobis in view of Ademovic by adding a stabilizer member positioned outside the body as taught by Yoon, as a means to decrease the amount of insufflation needed.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobis in view of Ademovic as applied to claim 1 above, and further in view of Carter et al (US 20070073323) hereafter known as Carter.

Nobis in view of Ademovic discloses the invention substantially as claimed including all the limitations of claim 1 including an endoscope that includes the claimed angled lens.

Carter discloses placing a transparent or semitransparent window on the endoscope within the analogous art of surgery for the purpose helping provide a marker that marks the anatomical structures [see para 49 of Carter] in the analogous art of minimally invasive surgery [see abstract of Carter… “A transoral gastroesophageal flap valve (GEFV) restoration device presents stomach tissue for fastening”]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Nobis in view of Ademovic by adding a transparent window similar to that disclosed by Carter, because absent unexpected results this window would provide an additional reference marker of the anatomical structures during surgical procedure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792